department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosec notice notice of intention to disclose and review the two attached letters that show vur pioposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements catalog number 47632s letter cg if you have any questions about this letter please contact the person whose name and telephone nuinber are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b date c state d for-profit accounting firm e individual f individual g company h individual j individual k individual l organization m company n company o individual p individual r individual dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below letter cg catalog number 47630w issue sec_1 have you failed to establish that your activities are exclusively educational or charitable as defined in sec_501 of the code yes for the reasons described below do your activities provide more than insubstantial private benefit to related for-profit entities yes for the reasons described below do your activities inure to the benefit of e an insider to you yes for the reasons described below facts you were incorporated on b as a non-profit corporation under c law your articles of incorporation articles state this orgaiiization is organized exclusively for charitable educational and community outreach purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as now enacted or hereafter amended including for such purposes the making of distributions to organizations that also qualify as sec_501 exempt_organizations your bylaws state that your specific purposes include educating families to become economically self-sufficient through offering education and coaching on developing savings account tax information how to maximize tax benefits financial literacy in particular the importance and how to main good credit training on money management and budgeting your initial application showed your governing body consisted of e and f eis f’s mother and both were compensated during the processing of your application you modified your governing body twice first to include e h j and k with the final list showing a five member governing body consisting of h j o p and r these new members were added in response to our inquiries concerning your application and related parties even though you claim e and f have been removed from the governing body the last correspondence we received was signed by e as executive director owner the original activity description submitted with your form_1023 differs substantially from the revised activity descriptions in response to our numerous inquiries throughout the processing of your application you continuously made changes to your name governing letter cg catalog number 47630w body affiliations with related entities and your proposed activities for example form_1023 indicated that your alternate name is d you submitted a copy of d’s website page detailing the services provided by d including debt management debt negotiation debt settlement free seminars and classes credit enhancement tax relief help and financial literacy as well as various accounting and small_business services you also submitted a brochure detailing the services that you provide the brochure indicates that you provide specialized accounting services for not-for-profit_organizations including computerized accounting on site management services as well as management reports additional services include payroll and taxes finally the brochure includes the following statement you are dedicated and committed to providing churches and church-based organizations non-for-profit and small to mid- size businesses the highest quality of accounting tax preparation and financial management consulting services and provides excellent client services then in response to our correspondence you submitted additional information regarding your operations resulting in substantial changes to your method of operation and activities you stated that you will now just contract various services from d although previously you stated that d is your alternate name d is actually a separate legal entity providing accounting tax preparation and financial management consulting services to individuals for-profit and non-profit businesses and organizations at one point you stated that your main focus is to locate funding for services to assist low to moderate income families by matching funds for first time homebuyers obtaining higher education and becoming entrepreneurs later you stated that you will not provide matching funds or down payment assistance in addition you revised your statement that you planned to just utilize the services of d by stating that you are no longer planning to do so you will now provide the credit counseling and other financial services from within although some services may be conducted by outside sources that are yet to be determined the service that d was going to provide was credit counseling you stated approximately c organizations later you subsequently clarified that that you service come through seminars held at churches and other non-profits and the clients are not themselves sec_501 organizations two of your employees are also currently employed by d of your business clients will be other section of the individuals you submitted a copy of your lease agreement which you have assumed from d you do not share the facility with d as they have moved to a new location your final activity description included the following financial education services-- housing- e e letter cg catalog number 47630w e personal betterment- your financial education services include debt management credit counseling housing counseling budgeting banking income_tax preparation and small_business capital credit_counseling_services are provided in a group setting and consist of your power point presentation g’s curriculum is used for the presentation g is a for-profit entity credit repair company that provides a variety of financial services clients come in and bring their credit report you review their credit report with them and teach them how to read the report as well as discuss each item with them you prepare a budget and advise your clients to contact their creditors to make arrangements to clear up any balances when performing debt management services you complete an application and forward it to g e is a certified debt consultant through g once you submit the application to g you are no longer involved in the process you have a contract with g to send them clients your debt management program consists solely of making referrals tc s referred client utilizes g’s services e receives a commission check from g e is listed on g’s brochure as a contact person for g’s services ifa you made a presentation on debt management during a community event and conducted a seminar at a church with people in attendance you received a monetary donation from the church as a result of the seminar the fdic money smart program is used to teach some of these financial education sessions your income_tax preparation services consist of partnering with a local vita organization to assist individuals with preparation of tax forms and conducting tax preparation days at local churches no fees are charged to the individuals for these services but you will charge each church dollar_figure their members you may refer participants in your programs to other community organizations for services including local non-profits and governmental agencies you are a member of an alliance group l which includes banks and credit unions to whom you will make referrals l is the fdic’s national initiative to establish broad-based coalitions of financial institutions community based organizations and other partners across the country to bring all unbanked and underserved populations into the financial mainstream over financial institutions are represented and each client can choose whicn rinangial institution they like for services your housing program includes your placement of ex-offenders re-entering society into transitional housing your housing coordinator will meet with the individual conduct a needs assessment and develop a goal plan after enrollment the individual is assigned to a particular home by the coordinator f a strength-based case management program will provide case management to individuals living in group homes assistance letter cg catalog number 47630w to provide the tax preparation service for will be provided to identify and achieve goals as well as access the services needed to make a successful re-entry into society other services will be offered to ex-offenders including cognitive skills training and restorative justice education along with literacy and ged services you submitted copies of the educational materials used in the listed programs your housing occupants will pay a total of dollar_figure local charitable organizations may pay some of the fees on behalf of clients you do not own the housing facilities but you sign a contract with the owners to place your clients in the homes you are given a discounted rate by the owners a month in program fees your personal betterment program includes anger management and conflict resolution education also offered are literacy and ged services many of the programs are provided to individuals involved in the transitional housing program for ex-offenders law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status catalog number 47630w letter cg revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation’s ownership of common_stock that paid no dividends of a corporation controlled by the foundation’s creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code revrul_70_186 1970_1_cb_128 in which it was found that it would be impossible to accomplish ihe organization’s charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interest must not be substantial in the context of the overall public benefit conferred by the activity revrul_80_287 1980_2_cb_185 involves a non-profit lawyer referral service that arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization any further contact between the lawyer and the client is arranged without the involvement of the organization it is a clearly established principle of the law of charity that a purpose is not charitable unless it is directed to the public benefit not every purpose which is beneficial to the community however is deemed charitable as ‘a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes in this case the lawyer referral service does not directly accomplish any of the established categories of charitable purposes the program is open to all members of the community and thus is not operated exclusively for the relief of the poor distressed or under-privileged the organization's activities are directed toward assisting individuals in obtaining preventive or remedial legal services covering the gamut of everyday legal problems and as such are not specifically designed to eliminate prejudice or discrimination or to defend human and civil rights secured_by law therefore the lawyer referral service does not confer a charitable benefit on the community although the lawyer referral service provides some public benefit a substantial purpose of the program is promotion of the legal profession this is a non-charitable purpose and in accordance with sec_1 c -1 a of the regulations and the better business bureau case it precluded exemption under sec_501 c of the code letter cg catalog number 47630w in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in p p l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar accountant also the director of the bar as well as two players the board was self-perpetuating the court reasoned that since the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners in 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization application of law the information you have provided is insufficient for us to conclude that you are operated exclusively for charitable and educational_purposes as specified in sec_501 of the code and required in sec_1_501_c_3_-1 of the regulations due to the continuous changes and discrepancies throughout the processing of your application you have failed to establish that you are conducting your activities in an exclusively exempt manner the information you have provided contains discrepancies and changes in your name address board members activities associations with related entities etc without having specific details regarding your operations we are unable to determine that you meet the requirements for exemption under sec_501 of the code the activities you were able to adequately describe show that you provide more than insubstantial private benefit to g this is evidenced by the fact that you contract with g to provide it with referrals of clients who are likely to participate in g’s debt management program because of these referrals g receives increased revenue in the form of new clients this is in direct contradiction to sec_1_501_c_3_-1 of the regulations which states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you do not meet the requirements of sec_1 c - d ii of the regulations because your activities inure to the benefit of e an insider as a result of referrals to g letter cg catalog number 47630w e receives commission fees these fees represent more than an insubstantial benefit to e because e is an insider this constitutes inurement similar to the referral service in revrul_80_287 while you are providing some public benefit by educating clients regarding their credit report more than an insubstantial benefit is received by g and e as a result of this activity the presence of a single nonexempt purpose that is substantial in nature will destroy the exemption regardless of the number or importance of exempt_purpose see better business bureau of washington d c v u s you are similar to the organizations in p p l scholarship v commissioner and leona beeghly v commissioner in that related for-profit entities benefit from your activities e is employed by g and you refer clients to g although it is unclear what position e currently holds with you because of the discrepancies it is clear she was the driving force behind forming you and is still actively involved in the decision making for you therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 you are also similar to the organization in revrul_67_5 in that your activities benefit your creator like the organization in this ruling you are operated for a substantial non-exempt purpose and serve the private interests of your creator in revrul_70_186 it was found that it would be impossible to accomplish the organization’s charitable purposes of cleaning and maintaining a lake without providing benefit to certain private property owners you differ substantially from this ruling because the private benefit to g and e is not necessary to accomplish your charitable purpose and therefore cannot be incidental also due to the changes and discrepancies your relationship with d is unclear and may also provide more than insubstantial private benefit conclusion due to the constantly changing facts and contradictions throughout the processing of your application you have failed to establish that your activities further an exclusively charitable or educational purpose furthermore the activities that you were able to describe make it clear that you provide more than insubstantial private benefit to g and inurement to e therefore you are not operated exclusively for purposes described in sec_501 accordingly you do not qualify for exemption under sec_501 of the code contributions to you are not deductible under sec_170 letter cg catalog number 47630w you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found on page of publication these items include the organization’s name address and employer_identification_number astatement that the organization wants to protest the determination acopy of the 30-day_letter showing the findings that you disagree with or the date and irs symbols from the letter an explanation of your reasons for disagreeing including any supporting documents and the law or other authority if any on which you are relying include the following declaration with your protest statement your protest will be considered incomplete without this statement under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications letter cg catalog number 47630w if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to interrial revenue service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely kenneth corbin acting director exempt_organizations letter cg catalog number 47630w
